Citation Nr: 1426454	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1966 to October of 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Prior to the January 2011 rating decision, the Veteran was afforded a VA audiometric examination in November 2010.  The examiner found that the Veteran had a normal to severe degree of bilateral sloping sensorineural hearing loss for VA purposes, however, the he concluded that the hearing loss was not caused by or a result of military related acoustic trauma. The examiner found that the Veteran's military occupation specialty (MOS) of Artillery Surveyor likely exposed him to high risk noise but that the service treatment records (STR) did not indicate that the Veteran's MOS had a permanent negative impact on his hearing.  It was also observed that the STRs were negative for any indication of complaints or treatment for hearing loss and that hearing was not identified as a problem area on the Veteran's exit medical examination.  However, the Veteran's report of medical history associated with this examination clearly reflects a report of hearing loss made by the Veteran. 

In his statement of March 2013, the Veteran filed asserts that the VA examiner did not give much weight to his account of his in-service experiences, exposure to loud noise during service, and his assertions that he noticed a loss of hearing in service and has continued to have symptoms since discharge. 

The examiner's rationale in support of his opinion is insufficient.  Regarding the issue of whether it was at least as likely as not that hearing loss manifested during, or as a result of active service, the United States Court of Appeals for Veterans Claims (Court) has held that a lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, the Court has stated clearly that the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment related to the condition or symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

In the present case, the examiner acknowledged that the Veteran's MOS likely exposed him to high risk noise.  The rationale provided for the negative nexus opinion show a reliance upon evidence which was limited to the hearing tests recorded in service that documented normal hearing, the lack of complaints or treatment for hearing loss in the STRs, and that hearing loss was not medically identified on the Veteran's exit medical examination.  The examiner failed to discuss the Veteran's claim of hearing loss at discharge , and failed to address his assertions made by the Veteran during the November 2010 audiometric examination.  Finally, the examiner did not address the Veteran's November 1966 entrance exam which indicates preexisting hearing loss in the Veteran's left ear at the time of entry on active service. 

In light of the above, the Board finds that this claim should be returned to the VA audiologist that provided the November 2010 etiological opinion so that an addendum can be provided.  The Court has held in this regard that when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board further notes that the Veteran's service treatment records reflect a preexisting condition for left ear hearing loss at the time of entrance on active service.  For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  The Veteran's November 1966 entrance examination indicated a finding of hearing loss in the left ear.  For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  .

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the November 2010 VA examination so that an addendum to this examination report can be prepared.  If the November 2010 examiner is no longer available, then the claims file should be forwarded to another audiologist to prepare an addendum to this examination report.  A new examination of the Veteran need not be scheduled unless deemed necessary by the audiologist assigned to review the claims file.

The examiner is asked to review the claims file and a copy of this remand and provide an opinion regarding the etiology of the Veteran's bilateral hearing loss. Specifically, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right ear hearing loss manifested during, or as a result of, active military service.  In formulating an opinion, the examiner must consider and discuss the Veteran's lay assertions of hearing loss during service and hearing loss since separation.  A complete rationale must be provided for any opinions expressed. 

As for the Veteran's preexisting left ear hearing loss, the examiner should opine as to whether it is at least as likely as not that this preexisting condition was permanently aggravated beyond the normal progression as a result of active military service.  A complete rationale must be provided for any opinions expressed.

2.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, in in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


